Exhibit 10.1 AMENDMENT AND RESTATEMENT AGREEMENT dated 23 October 2014 between GULFMARK REDERI AS as Borrower provided by The Financial Institutions listed in Schedule 1 as Lenders with DNB BANK ASA as Arranger and DNB BANK ASA as Agent relating to a NOK 600,000,000 senior secured revolving credit facility agreement originally dated 27 December 2012 TABLE OF CONTENT 1 DEFINITIONS AND INTERPRETATION 3 2 CONDITIONS PRECEDENT 4 3 REPRESENTATIONS 4 4 AMENDMENT AND RESTATEMENT 4 5 FEES, COSTS AND EXPENSES 5 6 MISCELLANEOUS 5 SCHEDULES: SCHEDULE 1: THE LENDERS SCHEDULE 2: CONDITIONS PRECEDENT SCHEDULE 3: FORM OF AMENDED AND RESTATED FACILITY AGREEMENT SCHEDULE 4: FORM OF AMENDED AND RESTATED INSURANCE ASSIGNMENT SCHEDULE 5: FORM OF AMENDED AND RESTATED EARNINGS ACCOUNT PLEDGE 2 THIS AMENDMENT AND RESTATEMENT AGREEMENT is dated 23 October 2014 and made between: GULFMARK REDERI AS (the “ Borrower ”); DNB BANK ASA , as mandated lead arranger (in such capacity, the “ Arranger ”); THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 ( The Existing Parties ) as lenders (the “ Lender s ”); DNB BANK ASA as facility agent (in such capacity, the “ Agent ”); BACKGROUND : (A) The Borrower, the Arranger, the Lenders, and the Agent have entered into a senior secured revolving facility agreement originally dated 27 December 2012 (the “ Original Facility Agreement ”), pursuant to which the Lenders have agreed to make available to the Borrower (as defined in the Original Facility Agreement) a revolving credit facility in the original aggregate principal amount of NOK600,000,000, subject to the terms and conditions of the Original Facility Agreement. (B) The Parties have agreed to certain changes and amendments, among other things, changes to the financial covenants and replacement of Vessels under the Original Facility Agreement. (C) This Agreement sets out the terms and conditions upon which the Original Facility Agreement is to be amended and restated for the purposes referred to in paragraph (B) above with effect from the Effective Date (as defined below). IT IS AGREED as follows: 1 DEFINITIONS AND INTERPRETATION a) In this Agreement: “ Agreement ” means this amendment and restatement agreement, including its Schedules. “ Amended and Restated Facility Agreement ” means the agreement evidencing the terms upon which the facility granted pursuant to the Original Facility Agreement as amended by this Agreement will be provided on and from the Effective Date, the form of which is set out in Schedule 3 ( Form of Amended and Restated Facility Agreement
